Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary amendment, filed 2/10/20, has been entered. Claims 21-37 remain pending.



Claim Rejections - 35 USC § 112
Claims 22 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 31 limitations, directed to “arm a snapshot” and “rearm for a next capture” are unclear, because the meaning of the “arming” and “rearming” are not understood.
In addition, it is unclear how a snapshot could be “armed”, as it seems that the snapshot debug circuitry should be “armed”.
Claims 26 and 34 limitations, directed to the “preceding stage” are unclear, because it is not understood which stage is considered “current” and which “preceding”. In addition, the stages order is not identified in the claims limitations. 




Claim Rejections - 35 USC § 102
Claims 21, 24-26, 28-30, 33, 34, 36 and 37 are rejected under 35 U.S.C. 102 (a)(1) (a)(2) as being anticipated by Kempf (US 8,762,501).
Regarding claims 21, 29, 30 and 37, Kempf teaches a network forwarding element apparatus and a method (a network device, shown on Fig. 1-4, described on 6:40-7:44) comprising: 
a data plane (data plane, consisting of standard OpenFlow switches, as described on 6:10-27) and
a message-processing pipeline (a pipeline, shown on Fig. 4 and described on 7:32-44) comprising a snapshot debug circuit (flow tables 107 performing matching key fields of the packet headers with the flow table entries, as shown on Fig. 2 and described on 6:51-59, wherein the deep packet inspection/debugging is utilized, as described on 5:19-27)  to copy a snapshot of data for a data message processed in the data plane (all the flow tables matches are accumulated/copied into an action set for the processing of the packet at the end of the pipeline, as shown on Fig. 4 and described on 7:32-44).
Regarding claim 24, Kempf teaches the table flow, comprising a portion performing a snapshot match and an inherent portion performing capturing the selected fields of the packets headers for the match, which is essential for the matching, as shown on Fig. 2 and described on 6:51-67. 
Regarding claims 25, 28, 33 and 36, Kempf teaches the flow tables entries populated by the fields in the packets headers, as shown on Fig. 2 and described on 6:51-67.
Regarding claims 26 and 34, Kempf teaches performing the table flow match using the results of the matching of another flow table, as described on 7:35-41. 

Claim Rejections - 35 USC § 103
Claims 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kempf and further in view of OpenFlow Switch Specification (Version 1.3.3 September 27, 2013).
Regarding claims 27 and 35, Kempf substantially teaches the network forwarding element based on the OpenFlow Switch and the Flow Tables (see the rejections above for details).
Kempf does not teach using timers for the Flow table entries.
OpenFlow Switch Specification teaches the particulars of the Flow Table, as shown on Table 1 and described on page 16, which comprise timeouts field identifying the maximum amount of time, and also the Hard Timeout for Flow Entries on page 143. 
A combination of Kempf teaching and OpenFlow Switch Specification teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to implement/improve the method/system by the time limiting the snapshot actions to comply with the OpenFlow Standard and to control the latency of the processed packets.


Allowable Subject Matter
Claims 23 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DMITRY LEVITAN
Primary Examiner
Art Unit 2461


/DMITRY LEVITAN/Primary Examiner, Art Unit 2461